t c summary opinion united_states tax_court annette d goode-parker petitioner v commissioner of internal revenue respondent docket no 4740-03s filed date annette d goode-parker pro_se hans f famularo for respondent holmes judge when marvin parker prepared a joint tax_return for himself and his wife he didn’t notice that he had failed to add the tax on their taxable_income to the self- employment_tax on his earnings this led him to report less than dollar_figure in total_tax rather than the correct amount of more than dollar_figure his wife annette goode-parker didn’t notice either and they were surprised when the irs caught the mistake and assessed the correct amount the couple later separated and ms goode-parker has petitioned for innocent spouse relief whether we have jurisdiction turns on whether the commissioner’s correction of the couple’s mistake was the assertion of a deficiency background the marriage of annette goode-parker and marvin parker began in both were recent graduates of howard university’s school of law and they started their life together by moving to southern california in after working at a law firm and then the equal employment opportunity commission ms goode- parker began her current career as a legal analyst in the california department of justice specializing in consumer and antitrust law although she did not testify at length about her husband’s employment she did say that in or he left his regular job to open a solo practice her husband’s new practice was not immediately successful and the resulting financial stress began fracturing their marriage they soon found themselves battling the foreclosure of their home they lost that fight and in moved into a condominium ms goode-parker chose to have her case tried as a small_tax_case under sec_7463 of the internal_revenue_code section citations are all to that code that means that our decision is not reviewable by any other court nor may it be treated as precedent in any other case the couple’s financial problems worsened after mr parker made a mistake while preparing their return--a mistake that has understandably caused ms goode-parker much pain and anxiety what happened was this her husband correctly completed all of the schedules and filled in the form_1040 perfectly through line the end of the tax computation section where he properly reported dollar_figure as tax his mistake occurred when he skipped the credits section lines the parkers did not have any credits in but line instructs the preparer to subtract any credits from the tax reported on line mr parker should have subtracted zero from dollar_figure--the amount of tax he had entered on line 38--and written dollar_figure on line instead he left it blank he then correctly completed line sec_45 through the other taxes section by reporting dollar_figure in self-employment taxes from his law practice on line the end of the other taxes section line instructs the preparer to compute his total_tax by adding line sec_44 through the parkers’ return had only one number on line sec_44 through 50--dollar_figure--which they reported as their total_tax this was wrong--the total_tax should have been dollar_figure dollar_figure or dollar_figure when the parkers’ return got to the irs service_center it was put through a quick review by what one witness called the purple pencil people it was one of these people who caught and corrected the parkers’ mistake the commissioner then assessed the correct amount of tax--dollar_figure--in the irs’s records because there was a balance due the commissioner began trying to collect unencumbered by the code’s current due process requirements first he filed a federal_tax_lien on the parkers’ condominium in date then in date he levied on ms goode-parker’s bank account we specifically find that she is credible in saying that this was the first she knew of her and her husband’s tax trouble she promptly contacted the irs and for the next three years made monthly payments of dollar_figure in date the strains on the parkers’ marriage became very great they still resided in the same condo but began living separate lives and keeping to different rooms in date ms goode-parker filed a form_8857 requesting innocent spouse relief from the parkers’ joint tax_liability in date before the commissioner made his determination the parkers separated in the traditional sense an irs supervisor though not himself a purple pencil person credibly testified that as part of his duties he proofreads returns processed by the purple pencil people and that the purpose of purple pencil people is to point out patent problems on returns with a purple pencil the collection_due_process requirements in sec_6320 and sec_6330 became effective for collection actions begun on or after date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_750 this was not by choice--they had again fallen behind on their mortgage payments so the mortgagee bank foreclosed on and sold their condo the bank’s senior lien was satisfied and because there were proceeds left over so was the federal_tax_lien which was junior to the mortgage irs records confirm that the parkers’ tax_liability was paid in full by date while this was going on the commissioner was still reviewing ms goode-parker’s innocent spouse claim but in date he finally denied her relief because she had filed her request more than two years after the first collection activity had begun back in she responded by filing a petition with this court challenging the commissioner’s determination the commissioner moved for summary_judgment but we denied his motion in light of 123_tc_314 ms goode-parker argues that under sec_6015 the commissioner was prohibited from collecting while her innocent spouse case was pending sec_6015 however restricts only the commissioner’s power to collect unpaid taxes by levy or proceeding in court -- he may still file a lien 122_tc_184 see sec_1_6015-7 and ii income_tax regs we held in mcgee that the commissioner must tell people subject_to joint liability for unpaid taxes of their right to relief under sec_6015 whenever he sends them a collection- related notice 123_tc_314 the commissioner conceded that the notices he sent to the parkers in collecting their tax debt didn’t include such a notice the commissioner then revisited ms goode-parker’s case to decide it on the merits but again rejected it he denied relief under sec_6015 and c because he found that she had reason to know of the items causing the understatement_of_tax and he also denied relief under sec_6015 because he found that she did not reasonably believe when she signed the return that the tax would be paid in a reasonable amount of time because she did not establish that paying the tax would cause her economic hardship and because a portion of the unpaid tax was attributable to her ms goode-parker seeks review of this revised determination trial was held in los angeles and she resided in california when she filed her petition discussion this is one of a large number of cases affected first by the ninth circuit’s opinion in 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 and then by this court’s opinion in 127_tc_7 these cases both held that the tax court’s jurisdiction to review the commissioner’s innocent spouse determinations requires that a deficiency have been asserted against the taxpayer seeking relief to understand what this means requires a little background sec_6013 lets married couples choose to file their federal tax_return jointly but if they do both spouses are then responsible for the return’s accuracy and both are generally liable for the entire tax due under sec_6013 114_tc_276 in some cases however sec_6015 can relieve one spouse from this joint liability this relief comes in three varieties relief under sec_6015 requires an understatement relief under sec_6015 requires a deficiency but relief under sec_6015 requires only that the requesting spouse be liable for any unpaid tax or any deficiency therefore if the liability is neither an understatement nor a deficiency only relief under subsection f is possible see 121_tc_73 sec_6015 gave us jurisdiction to review the commissioner’s innocent spouse determinations under all three the use of understatement and deficiency in different subsections of sec_6015 seems to reflect their different origins subsection b is a modification of the old innocent spouse section sec_6013 that congress repealed when it enacted sec_6015 the requirement that there be an under- statement is common to both the old and new sections see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 114_tc_276 h conf rept pincite 1998_3_cb_747 subsections c and f were major expansions of innocent spouse relief and in those subsections congress used deficiency instead of understatement 115_tc_183 affd 282_f3d_326 5th cir h conf rept supra pincite c b pincite subsections in the case of an individual against whom a deficiency has been asserted but see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 effective date granting jurisdiction to review innocent spouse determinations under sec_6015 regardless of whether there is a deficiency asserted and this is where the parties’ views in this case conflict most sharply the commissioner argues that the parkers’ error did not create either an understatement or a deficiency and so there can be no relief for ms goode-parker under either subsection b or c and no jurisdiction in this court ms goode-parker disagrees-- in her view what she and her husband committed was a simple math error and math errors can give rise to deficiencies we begin our analysis by noting that neither sec_6015 c --the section that requires there be a deficiency --nor sec_6015 e --the section giving us jurisdiction to review the commissioner’s innocent spouse determinations--defines deficiency but sec_6211 does as the amount by which when the commissioner finds a mathematical_or_clerical_error on a return he is entitled to assess what he thinks is the right amount but has to send a notice to the taxpayer involved see sec_6213 a taxpayer who disagrees with the commissioner may demand an immediate abatement of the assessment the commissioner can then continue the fight by issuing a notice_of_deficiency sec_6213 here because he does not classify errors of the kind that mr parker made as mathematical or clerical the commissioner assessed the dollar_figure as the tax_shown_on_the_return see sec_6201 the tax imposed exceeds the amount shown as the tax by the taxpayer upon his return sec_6015 b --the section requiring there to be an understatement --incorporates sec_6662’s definition of understatement as the excess of- - i the amount of tax required to be shown on the return for the taxable_year over ii the amount of the tax imposed which is shown on the return sec_6662 whether there is an understatement or deficiency thus turns on what tax is shown on a return with an error like the one on the parkers’ form_1040 is the tax shown the amount that the parkers entered on line as their total_tax or is it the amount entered in the irs’s records after the purple pencil people noticed that the parkers’ income_tax and self-employment_tax though both shown on the return had not been added the commissioner argues that the tax_shown_on_the_return was all the tax shown on any line of the return even if not totaled up at the end if he’s right there is no deficiency and no understatement either because the tax imposed and the tax_shown_on_the_return are equal which makes the difference between the two zero ms goode-parker disagrees she contends that her husband’s mistake created both an understatement and a deficiency because his mistake was a mathematical error we look to sec_6213 which lists a number of different errors that are mathematical or clerical the type of error that seems most like the one here is an error in addition subtraction multiplication or division shown on any return sec_6213 but we cannot agree with ms goode-parker that the mistake on her return was such an error because a mistaken failure to add is not the same as an error in addition as we recently explained in 126_tc_322 there is a distinction between a mathematical error and omitting a step that requires math a mathematical error occurs when someone multiplies when he should have divided or when his computation produces an erroneous result id in this case mr parker didn’t botch the addition he just skipped a step that required addition and under huffman that is not the same thing see id this admittedly very subtle point means that ms goode-parker’s liability is neither an understatement nor a deficiency because her return showed all the tax imposed that leaves ms goode-parker able to seek relief only under sec_6015 but we held in billings that we do not have jurisdiction over nondeficiency sec_6015 cases we the parties did not argue whether mr parker’s mistake might be a clerical_error under sec_6213 because it was an entry on a return of an item which is inconsistent with another entry of the same or another item on such return whether tax computations are items is unclear and we leave any definitive holding to another day reasoned that when congress added the phrase against whom a deficiency has been asserted to sec_6015 it removed our jurisdiction billings t c pincite the recent amendment to sec_6015 restores our jurisdiction over cases like ms goode-parker’s by inserting the phrase or in the case of an individual who requests equitable relief under subsection f in sec_6015 tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 but this amendment doesn’t help her because it is effective only for liabilities remaining unpaid after its date of enactment which was date id sec_408 120_stat_3062 her tax_liability was paid in full by date and so an order will be entered dismissing the case for lack of jurisdiction
